Citation Nr: 0215144	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  98-18 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
service-connected fragment wound to the left shoulder.  

2.  Entitlement to an increased (compensable) evaluation for 
service-connected flexion contracture of the right little 
finger.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1969 to October 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision by the RO 
which, in part, denied increased ratings for his service-
connected left shoulder and right little finger disabilities.  
A personal hearing at the RO was held in January 1999.  

With respect to the issue of an increased rating for fragment 
wound to the left shoulder, the Board is undertaking 
additional development on pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving notice and reviewing 
the veteran's response to the notice, the Board will prepare 
a separate decision addressing this issue.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran's right little finger disability is 
manifested primarily by flexion deformity of the proximal 
interphalangeal joint (PIP) fixed at 75 degrees and reduced 
grip strength without swelling or tenderness.  



CONCLUSION OF LAW

A compensable evaluation for flexion contraction of the right 
little finger is not warranted.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 1991 and Supp. 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Part 
4, including Diagnostic Code 5227 (2001); 67 Fed. Reg. 48784 
(July 26, 2002) (to be codified at 38 C.F.R. § 4.71a), 66 
Fed. Reg. 45, 620, 45, 630 (August 29, 2001) (to be codified 
at sections including 38 C.F.R. §§  3.159 and 3.326).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  For purposes of this appeal, the Board will assume that 
this liberalizing law is applicable to the current appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, and that all 
notification and development actions needed to render a fair 
decision on the claim on appeal has been accomplished.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Upon 
careful review of the claims folder, the Board finds that all 
required notice and development action specified in this new 
statute and implementing regulations have been complied with.  
The veteran was informed of what evidence he was expected to 
provide VA and of the type of evidence needed to establish 
entitlement.  By letter dated May 2001, he was informed of 
whose responsibility it was to obtain needed records and of 
what evidence was still needed.  The veteran was afforded 
three VA examinations, and provided testimony at a personal 
hearing at the RO in January 1999.  All pertinent medical 
records from sources identified by the veteran have been 
obtained and associated with the claims file.  

In this case, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  Thus, the VA has met its duty to assist under the 
VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  The veteran has not alleged the presence of any 
additional evidence which would be pertinent to the claim now 
at issue on appeal.  

Factual Background

By rating action in November 1972, service connection was 
established, in part, for flexion contraction of the right 
little finger and a noncompensable evaluation was assigned, 
effective from October 28, 1972, the day following the 
veteran's discharge from service.  38 C.F.R. § 3.400(b)(2)(i) 
(2001).  That rating has continued in effect until the filing 
of this claim.  

The veteran filed a claim for an increased rating for flexion 
contracture of the right little finger in November 1997.  

When examined by VA in February 1998, the veteran denied any 
paresthesias or muscle weakness in the "left hand."  The 
veteran reported that he was unable to passively or actively 
straighten the right little finger and had some tenderness on 
movement.  On examination, there was flexion contraction 
deformity of the little finger of the right hand.  The 
proximal interphalangeal joint (PIP) was at 90 degrees.  The 
veteran was unable to extend the joint passively or actively.  
There was no tenderness or edema.  The veteran was able to 
oppose the little finger with slight decrease in weakness, 
and he was able to make a complete fist with the right hand.  
The ulnar and radial arteries were palpable.  X-ray studies 
of the right hand revealed a flexion deformity at the right 
fifth PIP.  There was no evidence of an acute fracture, but 
the joint space was narrowed.  No other abnormality was seen.  
The diagnoses included traumatic injury to the right fifth 
digit with flexion contraction.  

At a personal hearing at the RO in January 1999, the veteran 
testified that he had difficulty reaching into tight places 
or holding certain tools while working as an automobile 
mechanic.  He also testified that the finger occasionally 
bothered him, especially when writing for lengthy periods of 
time, and that aspirin helped relieve his symptoms.  

When examined by VA in September 1999, the veteran reported 
difficulty using his right hand to get into cramped spaces.  
He said that the right finger was sore, stiff, and 
occasionally swollen, and that the hand, as a whole, was 
weakened.  On examination, the veteran had full extension and 
90 degrees of flexion in the metacarpal phalangeal (MP) 
joint.  The PIP joint had 10 degrees of active and passive 
extension and 75 degrees of passive and active flexion.  The 
PIP joint had a fixed 75-degree flexion deformity which was 
nontender and stable.  There was no swelling or increased 
heat.  Motion of the other digits of the right hand was 
normal with the veteran able to move the other digits into 
the distal palmar crease.  Grasp and grip strength was 
approximately 3/5, because of the flexion deformity.  X-rays 
studies of the finger showed a flexion deformity at the fifth 
PIP joint.  There was no fracture or dislocation and the soft 
tissues were unremarkable.  The diagnosis was flexion 
deformity of the PIP joint of the right little finger.  

On VA muscle examination in August 2001, muscle strength in 
the right arm was 5/5, and coordination was normal.  There 
was a contracture of the PIP joint of the right little 
finger.  Flexion was normal, and extension was limited due to 
the contracture.  The assessment included contracted right 
little finger that was functional only in flexion.  The 
examiner commented that the finger contracture was not 
disabling only inconvenient.  Certain employment which would 
require full function of the right little finger would not be 
advised.  However, the veteran could perform work where the 
contracted finger was not an issue.  

Ratings - In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  

In considering the evaluation to be assigned, the VA has a 
duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco; 
38 C.F.R. § 4.2 (2001).  

Analysis

Initially, the Board notes that the rating criteria for 
ankylosis and limitation of motion of the fingers and thumb 
(disabilities of the musculoskeletal system) were revised, 
effective August 26, 2002.  In general, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial process has been 
concluded, VA must consider both versions and apply the one 
most favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  Ratings under the new criteria may not 
be made prior to the effective date of such criteria.  
Importantly, the criteria for Diagnostic Code (DC) 5227 or 
5156, under which the veteran's right little finger 
disability is rated, were not significantly affected by the 
revisions in the regulations.  Although the veteran has not 
been provided a copy of the revised regulations, the Board 
finds that no useful purpose would be served by further 
delaying the claim to notify him of the revised criteria.  
The veteran was notified of the criteria for a compensable 
evaluation and of the evidence needed to support his claim.  
All of the medical evidence identified by the veteran, 
including several VA examination reports, have been obtained 
and associated with the claims file.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis, at 430 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed:  

With only one joint of a digit ankylosed 
or limited in its motion, the 
determination will be made on the basis 
of whether motion is possible to within 2 
inches (5.1 cms.) of the median 
transverse fold of the palm; when so 
possible, the rating will be for 
favorable ankylosis, otherwise 
unfavorable.  

38 C.F.R. § 4.71a (2001).  

The veteran's service-connected flexion contracture of the 
right little finger has been rated as noncompensably 
disabling under Diagnostic Code 5227, for limitation of 
motion of an individual digit, which provides as follows:  
									  Major	Minor
5227  Finger, any other, ankylosis 
of........................................ 0                 0  


    Note: Extremely unfavorable ankylosis will be rated as 
    amputation under diagnostic codes 5152 through 5156.  

38 C.F.R. Part 4, Diagnostic Code 5227(2001).

5156  Little finger, amputation of:
  With metacarpal resection (more than one-half the
   bone 
lost)............................................................................  20             
20
  Without metacarpal resection, at proximal 
   interphalangeal joint or proximal 
thereto................................  10             10
  Note: The single finger amputation ratings are the
    only applicable ratings for amputations of whole or
    part of single fingers.

38 C.F.R. Part 4, Diagnostic Code 5156 (2001).

Under the revised criteria pertaining to ankylosis and 
limitation of motion of digits of the hands: 
							       Major   Minor
5227 Ring or little finger, 
ankylosis of:
Unfavorable or favorable
0
0
Note: Also consider whether 
evaluation as amputation is 
warranted and whether an 


additional evaluation is warranted 
for resulting limitation of motion 
of other digits or interference 
with overall function of the 
hand.



5230 Ring or little finger, limitation of motion: 
Any limitation of motion                                            
0           0

Evaluation of ankylosis of the index, 
long, ring,
and little fingers:
(i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and
either is in extension or full flexion, or there is
rotation or angulation of a bone, 
evaluate as
amputation without metacarpal resection, at 
proximal
interphalangeal joint or proximal thereto
(ii) If both the metacarpophalangeal and 
proximal
interphalangeal joints of a digit are 
ankylosed,
evaluate as unfavorable ankylosis, even if 
each joint
is individually fixed in a favorable position
(iii) If only the metacarpophalangeal or 
proximal
interphalangeal joint is ankylosed, and there 
is a
gap of more than two inches (5.1 cm.) between 
the fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) flexed 
to the extent possible, evaluate as 
unfavorable ankylosis.
(iv) If only the metacarpophalangeal or 
proximal
interphalangeal joint is ankylosed, and there 
is a
gap of two inches (5.1 cm.) or less between 
the
fingertip(s) and the proximal transverse 
crease of
the palm, with the finger(s) flexed to the 
extent
possible, evaluate as favorable ankylosis

67 Fed. Reg. 48784 (July 26, 2002), effective August 26, 2002 
(to be codified at 38 C.F.R. Part 4, 4.71(a).

On VA examination in February 1998, the veteran was able to 
make a complete fist with his right hand.  Although the 
subsequent examinations did not specifically state that he 
could make a fist with his right hand, the clinical finding 
showed that he could close his hand sufficiently to measure 
grip strength.  When examined by 

VA in September 1999, the veteran was able to bend the right 
little finger at the MP joint to 90 degrees with the PIP 
joint flexed at 75 degrees.  The other fingers of the right 
hand had full range of motion and the right little finger did 
not interfere with the overall function of the right hand.  
Since the veteran is able to touch the median transverse fold 
with his little finger, he does not meet the criteria for 
unfavorable ankylosis, let alone extremely unfavorable 
ankylosis.  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  However, in this case, a higher 
rating would involve amputation, and the veteran clearly has 
not had the finger amputated.  Accordingly, consideration of 
functional loss is not at issue.  Johnston v. Brown, 10 Vet. 
App. 80, 84-85 (1997).

In the instant case, a compensable evaluation for the little 
finger requires extremely unfavorable ankylosis equivalent to 
amputation or actual amputation.  38 C.F.R. § 4.71a, DC 5156.  
Here, the facts do not support a finding of extremely 
unfavorable ankylosi and there is no amputation.  Moreover, 
the medical evidence of record does not indicate limitation 
of motion of other digits or interference with overall 
function of the hand.  When examined in 1999, it was noted 
that motion of the other digits of the right hand was normal, 
and the veteran was able to move the other digits into the 
distal palmar crease.  The veteran has subjective complaints 
of occasional pain and swelling, but the objective evidence 
of record does not suggest disability equivalent to that 
required for a compensable rating. 



ORDER

A compensable rating for service-connected flexion 
contraction of the right little finger is denied.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

